As filed with the Securities and Exchange Commission on December 3, 2013 RegistrationNo. 333-105969 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MOD-PAC CORP. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 16-0957153 (I.R.S. Employer Identification Number) 1801 Elmwood Avenue Buffalo, New York 14207 (Addressof principal executive offices) MOD-PAC CORP. 2002 Stock Option Plan MOD-PAC CORP. 2002 Director Stock Option Plan MOD-PAC CORP. Employee Stock Purchase Plan (Full title of the plans) David B. Lupp Chief Operating Officer and Chief Financial Officer MOD-PAC CORP. 1801 Elmwood Avenue Buffalo, New York 14207 (716) 873-0640 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy To: Robert J. Olivieri, Esq. Hodgson Russ LLP 140 Pearl Street Buffalo, New York 14202 (716) 856-4000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☒ This Post-Effective Amendment No. 1 to the Registration Statement on Form S-8 (File No. 333-105969) (the “Registration Statement”), originally filed June 9, 2003 by MOD-PAC Corp. (the “Company”) is being filed to remove from registration any and all shares of Common Stock, $.01 par value per share, of the Company that were registered under the Registration Statement and have not been, and will not be, issued or sold pursuant to the Registration Statement. SIGNATURES This Post-Effective Amendment No. 1 is being filed in accordance with the Company’s undertaking set forth in Part II, Item 9 of the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Buffalo, State of New York on December 3, 2013. MOD-PAC Corp. By s/David B. Lupp Name: David B. Lupp Title: Chief Operating Officer and Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to the Registration Statement has been signed by the following persons on this 3 rd day of December, 2013 in the capacities indicated. Signature Title s/ DANIEL G. KEAN Daniel G. Keane President and Chief Executive Officer and Director (Principal Executive Officer) s/ DAVID B. LUPP David B. Lupp Chief Operating Officer and Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) s/ KEVIN T. KEANE Kevin T. Keane Chairman of the Board of Directors
